DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the steps of claims 9-12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support structure”  in claims 1 and 9.  “Structure” is a generic placeholder for means; the placeholder is linked to the function ‘support.’
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third pivot axis, lever means, mold synchronization means, drive means, each output shaft, interconnection linkage means, turning angle, the arms “separated in parallel (claim 1, line 7), self-balancing means, third link, cantilevered position, movement and displacement profile, fourth pivot axis, double link, and synchronizing means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis in the specification for the claim 1: “first stationary axis” (line 8), the arms separated “in parallel” (line 7) “second pivot axis” (line 11), third pivot axis (line 12), mold synchronization means (line 13), lever means (line 17), drive means (line 23), interconnection linkage means (line 26), output shaft line 24.  Claim 2 “self-balancing means”.  Claim 3: first link ( line 7), second link (line 10), third link (14) the right of left side (line 8).  Claim 7, the programmable movement (lines 2-3),  Claim 9, fourth pivot axis (line 17), output shaft (line 23), double link (line 33), synchronizing means (lines 39-40).  Claim 12, lines 4: “mold parting line position”.   

37 CFR 1.75(d)(1) states:  The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. 

As stated in the MPEP at 2111:
The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, there is no antecedent basis for the type (line 2), the second pivot axis ( line 11), the mold support arms (line 14), the molds (line 16), the opposite direction (line 30).
Claim 2, there is no antecedent basis for “the front part” and “the same closing force”; and confusing antecedent basis for “the synchronization means” – is unclear if it is the synchronization means of claim 2, line 2, or claim 1, line13.
Claim 4, there is no antecedent basis for “the right or left side”. 
Claim 9, there is no antecedent basis for “the type” (line 2), the articles (line 3), the second end (line 8-9), the second pivot axis (line 10), the third pivot axis (line 11), the molds (line 15) and “the mold opening and closing mechanism” (line 33), “the synchronizing means” (line 39-40).
Claim 10: there is confusing antecedent basis for “the movement” – it is unclear which movement is being referred to.
Claim 11, there is no antecedent basis for “the union) (line 9).
Claim 12, there is no antecedent basis for “the potion” (line 7), “the central parting line of each of the halves” (line 7), “the forming” (line 11) or “the glassware” (line 12) or “the closing force” (line 10
Claim 6: there is no antecedent basis for “the closing effort” (line 4).  The claims is also indefinite because it is unclear relative to what standard the effort is ‘reduced’.  
Claim 1, line 7: it is unclear what is meant by “separated in parallel” because it is unclear what they are parallel to.  It is noted that the arms in the drawings are not reasonably parallel to each other (i.e. everywhere equidistant).        
Claim 1, line 25: it is unclear what would make the an angle ‘predetermined’ or not.  For example if an angle is 10 degrees there is no apparent test for determining if the angle was predetermined or merely determined or neither.  It is suggested “predetermined” be deleted. 
Claim 1, line 24 and claim 9, line 23: it is unclear what is required by ‘output shaft’.  The specification identifies various shafts without indicating whether or not any is an “output shaft”.  Thus making it unclear whether any other shaft must fall under the requirement of “each” output shaft. 
Claim 4, line 4 it is unclear what is meant by the cranks rotates “with at” a predetermined angle.  
Claim 4, lines 11-12: it is unclear what is meant by ‘pivot freely’ or ‘freely rotate’.  It is unclear how one might determine whether something pivots non-freely and thus not infringing.  It seems to Examiner that the interconnection of parts of figure suggests that all of the elements are interconnected so that none is free to move independently of any other part.  
Claim 5: it is unclear what is required by a ‘cantilevered position’.  It is suggested that the claim recites the structure that acts as a cantilever. 
Claim 6, line 3: it is unclear what is meant by ‘allow to lock’: it is unclear what is allowed to lock the mechanism.  The specification does not describe a locking mechanism/feature by which a links allows the feature to lock.
Claim 7: it is unclear what is meant by a movement “is programmable”. A movement has no programmable structure.  
Claim 9 is confusing because it is unclear if some of the step-like language is required steps or if it reflects intended use comparable to the same language in claim 1. For example the claim 9, line 20 “transmitting”. 
Claim 10: it is unclear what is required by the movement “generating an independent movement profile.”  This feature is not described in the specification and it would appear that it is stating the obvious: a movement results in (generates) a movement history/profile.  Furthermore it would seem that the elements (e.g. in figure 2) constrain/generate precise movement profiles.  None of the movements can serve create/generate/alter the paths of the movements. 
Claim 11 is not understood because parent claim 10 recites a (single)  of the arms generates a movement profile which has three steps (claim 11) of generating three movements.  There is nothing which reasonably conveys how one could tell if an apparatus has three profiles (one for each of the three generating steps of claim 11) or if there is only one profile.
Claim 12 is confusing because it requires the arms to move “until stopping at a central line”.  Applicant’s figre3 suggests that none of the arms could ever stop at the central line L because the molds and other structure would prevent them from reaching the line L.
Claim 12 is unclear as to what is meant by moving being “with a time” or “with a time lag”.  Every movement inherently starts with a starting time and ending time and can be considered to be a time lag relative to some previous event.  Thus it is unclear if the claim is merely reciting inherent features, or if something else was intended.  Likewise for ‘positioning force’.  All movements begin with and end with an acceleration.  Accelerations requires a force.  Movements also results in positioning

Claim limitation “Mold synchronization means” (claim 1, line 13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 	 There is no disclosure of any structure which performs the entire function of synchronization of a mold.  Also it is unclear what the mold is synchronized with.  
Claim limitation “lever means lever means having a first end articulately connected to the mold synchronization means to provide an articulated movement to the mold synchronization means;”  (claim 1, line 16) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of structure for performing the entire claimed function (i.e. a levering function or “to provide an articulated movement” function).   

Claim limitation “drive means coupled to the support structure, each of said drive means having an output shaft, said drive means providing a rotational movement to each of the output shafts” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function ‘providing a rotational movement to each of the output shafts.’  Nor is there structure clearly linked to a ‘drive’ function.
Claim limitation “interconnection linkage means, which are articulately and separately connected by each of the support arms and to the output shaft of the drive means, wherein, by means of a 4CJ0507.DOCXPage 4Application No. Not Yet Assigned Paper Dated September 7, 2018 In Reply to USPTO Correspondence of N/A Attorney Docket No. 8231-1805639 first rotating movement of the output shaft of the drive means, the support arms, the lever means and mold synchronization means are moved to a mold closing position and, with a second movement, in the opposite direction, each of the mold support arms, lever means, synchronization means and each of the mold halves are opened to an opening position” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The words “are moved” and “are opened” are understood to be the function of the means.

Claim limitation “ self-balancing means coupled to the front part of the synchronization means to retain each of the mold halves of the molds and to provide the same closing force to each of said mold.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no mention of structure which performs a retaining function, providing closing force function and self-balancing function.  
Claim limitation “synchronizing means” (claim 9, line 39-40)invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no mention of structure which performs a synchronizing function.  

Since the specification fails to clearly disclosure structure that corresponds to  the ‘means’ of claims 1, 2  and 9 and to clearly link the structure to the function the claims are is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Suject Matter
Whereas it is general Office policy for Examiners to propose claim amendments when there is no applicable prior art and only indefiniteness rejections, Examiner cannot determine what metes and bounds are intended to be covered by the claims and thus cannot reasonably propose meaningful claim amendments. 

It is noted that means-plus function limitation is not subject to more than one interpretation: 

As pointed out in the MPEP at 2181 III: the claim limitation must "be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.




	The MPEP at 2173.06 (II) includes the following: 


…where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


	Examiner declines to adopt the rational in the Written Opinion of the IPOS  because the IPOS appears to not use the same means-plus-function interpretation as the USPTO.  For example there nothing that reason indicates that the adjusting rod 65 of D1 is the same corresponding structure of Applicant’s “lever means” or an equivalent thereof.                                                                                                                                                         
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogert and Armando are cited as being of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741